Investments ProductivityImprovement Real Growth, Mixand Price >Material CostIncrease 2007 YTD Comp & Benefits 2006 YTD $487 FX andOther $533 Components of Q1-Q3 Growth ($30) ($14) ($25) $55 $60 At 9.5%, Adj. EBITDA short of 10% growth plan for 2007. Combination of Investments and Other (net of FX) has already hit full-year expected negative of $38 million. “Other” has been more of a negative than expected, consisting of otherinflationary impacts and overspend in some areas. Cost savings remain on track to hit full year $75mm target. Expect to fall somewhat short of 10% annual target on increased raw material costs due to higher-than-expected crude oil.
